Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 12/16/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Matthew K. Gage (Reg. No. 63059), Attorney of Record, on 4/2/2021.

The application has been amended as follows:

Claim 1 (Currently amended):	A method of generating a model of a network device, comprising:
	obtaining, by one or more processors, a plurality of simulation configuration files for conducting a plurality of simulations of [[a]] the network device within a test environment;
	conducting, by the one or more processors and based on the plurality of simulation configuration files, each of the plurality of simulations with respect to the 
	determining, based on a comparison of a predicted random sample of a first one of the plurality of simulation datasets and a random sample of the first one of the plurality of simulation datasets, a level of similarity as a single value range from one to zero between the first one of the plurality of simulation datasets and [[the]] a second one of the plurality of simulation datasets, wherein the first one of the plurality of simulation datasets and the second one of the plurality of simulation datasets represent non-redundant pairs of the simulation datasets, and wherein the predicted random sample of the first one of the plurality of simulation datasets is generated by a logistic regression model based on a random sample of the second one of the plurality of simulation datasets; 
	selecting, by the one or more processors and responsive to [[a]] the comparison of the level of similarity to a diversity threshold, a subset of the plurality of simulation datasets; and
	generating, by the one or more processors and based on the selected subset of the plurality of simulation datasets, [[a]] the model representative of the network device that predicts, responsive to configuration parameters for the network device, [[an]] the operating state of the network device when configured with the configuration parameters for the network device.  

Claim 2 (Original):	The method of claim 1, wherein each of the simulation configuration files include data for coherently configuring the test environment and the network device such that the device operates consistent with the test environment to support one or more services.  

Claim 3 (Original):	The method of claim 2, wherein the one or more services include a layer three virtual private network service. 


	generating the random sample of the first one of the plurality of simulation datasets; and
	generating the random sample of the second one of the plurality of simulation datasets[[;]]
	

Claim 5 (Original):	The method of claim 1, 
	wherein each of the plurality of simulation datasets include feature usage data indicative of operating states of the network device relative to the test environment, and resource utilization data indicative of resource utilization within the network device, 
	wherein the method further comprises identifying associations between the feature usage data of each of the plurality of simulation datasets and the corresponding resource utilization data of each of plurality of simulation datasets, and 
	wherein generating the model comprises generating, based on the associations between the feature usage data of each of the plurality of simulation datasets and the corresponding resource utilization data of each of plurality of simulation datasets, the model. 

Claim 6 (Previously Presented):	The method of claim 5, 
	wherein the feature usage data comprises one or more of the number of peers, the number of groups, the number of route instances, the number of customer edge (CE) devices, the number of CE interfaces, the number of routes, and the type for each of the routes, and
	wherein the resource utilization data comprises one or more of the memory usage per routing daemon executed by the network device during each simulation, and the memory usage in a packet forwarding engine (PFE) of the network device during each simulation. 

Claim 7 (Original):	The method of claim 1, further comprising processing the plurality of simulation configuration files to generate different iterations of configuration objects for configuring the network device to participate in the plurality of simulations within the test environment and corresponding configuration data for configuring the test environment to execute the plurality of simulations.  

Claim 8 (Original):	The method of claim 1, 
	wherein interfacing with the network device to collect the plurality of simulation datasets includes interfacing with the network device to automatically issue commands that result in collection of the plurality of simulation datasets, and
	wherein the method further comprises: 
	interfacing with the network device to collect system logs defining configuration changes committed to the network device using a commit command; and
	processing the plurality of simulation datasets to serialize the plurality of simulation datasets using a time at which each of the commit commands were specified in the system logs such that the serialized plurality of simulation datasets only include portions of the plurality of simulation datasets occurring at, after, or at and after each of the commit commands were logged to the system logs. 

Claim 9 (Original):	The method of claim 1, further comprising: 
	obtaining data processing rules specified in accordance with a syntax and defining rules for processing the plurality of simulation datasets; and
	processing, based on the data processing rules, the plurality of simulation datasets to generate an adapted plurality of simulation datasets. 


	a memory configured to store a plurality of simulation configuration files for conducting a plurality of simulations of the network device within a test environment; and
	one or more processors configured to:
	conduct, based on the plurality of simulation configuration files, each of the plurality of simulations with respect to the network device within the test environment to collect a corresponding plurality of simulation datasets indicative of an operating state of the network device relative to each of the plurality of simulations; 
	determine, based on a comparison of a predicted random sample of a first one of the plurality of simulation datasets and a random sample of the first one of the plurality of simulation datasets, a level of similarity as a single value range from one to zero between the first one of the plurality of simulation datasets and [[the]] a second one of the plurality of simulation datasets, wherein the first one of the plurality of simulation datasets and the second one of the plurality of simulation datasets represent non-redundant pairs of the simulation datasets, and wherein the predicted random sample of the first one of the plurality of simulation datasets is generated by a logistic regression model based on a random sample of the second one of the plurality of simulation datasets;
	select, responsive to [[a]] the comparison of the level of similarity to a diversity threshold, a subset of the plurality of simulation datasets; and
	generate, based on the selected subset of the plurality of simulation datasets, [[a]] the model representative of the network device that predicts, responsive to configuration parameters for the network device, [[an]] the operating state of the network device when configured with the configuration parameters for the network device. 

Claim 11 (Original):	The device of claim 10, wherein each of the simulation configuration files include data for coherently configuring the test environment and the 

Claim 12 (Original):	The device of claim 11, wherein the one or more services include a layer three virtual private network service. 

Claim 13 (Currently amended):	The device of claim 10, wherein the one or more processors are configured to:
	generate the random sample of the first one of the plurality of simulation datasets; and
	generate the random sample of the second one of the plurality of simulation datasets
	

Claim 14 (Original):	The device of claim 10, 
	wherein each of the plurality of simulation datasets include feature usage data indicative of operating states of the network device relative to the test environment, and resource utilization data indicative of resource utilization within the network device, 
	wherein the one or more processors are further configured to identify associations between the feature usage data of each of the plurality of simulation datasets and the corresponding resource utilization data of each of plurality of simulation datasets, and 
	wherein the one or more processors are configured to generate, based on the associations between the feature usage data of each of the plurality of simulation datasets and the corresponding resource utilization data of each of plurality of simulation datasets, the model. 



	wherein the feature usage data comprises one or more of the number of peers, the number of groups, the number of route instances, the number of customer edge (CE) devices, the number of CE interfaces, the number of routes, and the type for each of the routes, and
	wherein the resource utilization data comprises one or more of the memory usage per routing daemon executed by the network device during each simulation, and the memory usage in a packet forwarding engine (PFE) of the network device during each simulation. 

Claim 16 (Original):	The device of claim 10, wherein the one or more processors are further configured to process the plurality of simulation configuration files to generate different iterations of configuration objects for configuring the network device to participate in the plurality of simulations within the test environment and corresponding configuration data for configuring the test environment to execute the plurality of simulations.  

Claim 17 (Original):	The method of claim 10, 
	wherein the one or more processors are configured to interface with the network device to automatically issue commands that result in collection of the plurality of simulation datasets, and
	wherein the one or more processors are further configured to:
	interface with the network device to collect system logs defining configuration changes committed to the network device using a commit command; and
	process the plurality of simulation datasets to serialize the plurality of simulation datasets using a time at which each of the commit commands were specified in the system logs such that the serialized plurality of simulation datasets only include portions of the plurality of simulation datasets occurring at, after, or at and after each of the commit commands were logged to the system logs. 

Claim 18 (Original):	The device of claim 10, further comprising: 

	processing, based on the data processing rules, the plurality of simulation datasets to generate an adapted plurality of simulation datasets. 

Claim 19 (Currently amended):	A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to: 
	obtain a plurality of simulation configuration files for conducting a plurality of simulations of a 
	conduct, based on the plurality of simulation configuration files, each of the plurality of simulations with respect to the network device within the test environment to collect a corresponding plurality of simulation datasets indicative of an operating state of the network device relative to each of the plurality of simulations; 
	determine, based on a comparison of a predicted random sample of a first one of the plurality of simulation datasets and a random sample of the first one of the plurality of simulation datasets, a level of similarity as a single value range from one to zero between the first one of the plurality of simulation datasets and [[the]] a second one of the plurality of simulation datasets, wherein the first one of the plurality of simulation datasets and the second one of the plurality of simulation datasets represent non-redundant pairs of the simulation datasets, and wherein the predicted random sample of the first one of the plurality of simulation datasets is generated by a logistic regression model based on a random sample of the second one of the plurality of simulation datasets;
	select, responsive to a comparison of the level of similarity to a diversity threshold, a subset of the plurality of simulation datasets; and
	generate, based on the selected subset of the plurality of simulation datasets, a model representative of the network device that predicts, responsive to configuration parameters for the network device, [[an]] the operating state of the network device when configured with the configuration parameters for the network device. 


	generate the random sample of the first one of the plurality of simulation datasets; and
	generate the random sample of the second one of the plurality of simulation datasets
	


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Smith et al (US 2009/0204692 A1) discloses a method of testing the network device configuration and analysis of operation data.
Oberbreckling et al (US 2018/0074786) discloses a method of identifying the level of similarity of datasets.
Wilcock et al (US 2010/0262559 Al) discloses a simulator comprise a set of estimated performance parameters for parts of the software and for parts of the infrastructure, the simulation comprising running the candidate model using the estimated performance parameters. The model manager can be arranged to adapt the estimated performance parameters according to the measurements of the test deployment. 
Agarwal et al (US 2017/0308535 Al) discloses logistic regression algorithm and analysis of logging data from network system.
Meuninck et al (US 2019/0132280 Al) discloses network traffic, data and privacy.

Claims 1, 10 and 19: 
“determine, based on a comparison of a predicted random sample of a first one of the plurality of simulation datasets and a random sample of the first one of the plurality of simulation datasets, a level of similarity as a single value range from one to zero between the first one of the plurality of simulation datasets and a second one of the plurality of simulation datasets, wherein the first one of the plurality of simulation datasets and the second one of the plurality of simulation datasets represent non-redundant pairs of the simulation datasets, and wherein the predicted random sample of the first one of the plurality of simulation datasets is generated by a logistic regression model based on a random sample of the second one of the plurality of simulation datasets;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUEN-MEEI GAN/Examiner, Art Unit 2129